Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/03/2021 and 07/12/2022 are considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the host" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metuki (US 9391638 B1).

As per claim 1, Metuki teaches a method, comprising: receiving, from a controller at logic of a memory device (col. 1, lines 48-51, a system comprising a memory; and a memory controller coupled to the memory, the memory controller comprising a data reception module configured to receive data to be stored in the memory), a first set of bits comprising data and a second set of at least one bit indicating whether the first set of bits includes one or more erroneous or corrupted bits (fig. 1, fig. 2A, fig. 3, col. 8, lines 18-29, at 304, data (e.g., data 102) to be stored in a memory (e.g., memory 128) is received (e.g., by the data reception module 112 of FIG. 1). The data includes data bits (e.g., data bits 102a) and a tag (e.g., the error flag 102b), as illustrated in FIG. 2A. In an example, the data bits included in the data comprises 64 data bits. In an embodiment, a value of 1 for the error flag provides an indication that one or more of the data bits are corrupted. A value of 0 for the error flag provides any indication that data bits are not corrupted, in an embodiment. Alternatively, any other suitable single bit or multi-bit code may be employed to indicate the presence or absence of corrupted data bits);
generating, at an encoder of the memory device, parity data associated with the first set of bits (fig. 2B, col. 8, lines 30-32, an ECC generation module (e.g., the ECC generation module 120 of FIG. 1) generates ECC bits (e.g., ECC bits 204) corresponding to the data bits of the received data); 
generating, at logic of the memory device, modified parity data with the parity data and the second set of at least one bit (fig. 1, fig. 2B,  col. 8, lines 45-56, an ECC modification module (e.g., the ECC modification module 124 of FIG. 1) modifies the ECC bits to generate modified ECC bits (e.g., the modified ECC bits 208 of FIG. 2B). In an example, seven bits of the eight ECC bits are modified. Modifying an ECC bit comprises flipping a value of the ECC bit. Thus, modifying the ECC bits comprises intentionally introducing errors in the ECC bits, to preserve the information about the data 102 being corrupted); 
and writing the first set of bits and the modified parity data in an array of the memory device (fig. 3, col. 8, lines 57-58, the data bits and the modified ECC bits are written in the memory).

Claim 2 is anticipated by Metuki (US 9391638 B1).
Metuki teaches that the received first set of bits comprises X quantity of data bits; the parity data comprises Z quantity of parity bits; and the first set of bits comprises X data bits and the stored modified parity data comprises Z parity bits (fig. 2B, col. 5, lines 11-12, the ECC generation module 120 uses an appropriate ECC algorithm to generate the ECC bits 204; col. 5, lines 44-48, in FIG. 2B, the ECC modification module 124 modifies the seven least significant bits (LSBs) in the ECC bits 204 to generate the modified ECC bits 208 by, for example, flipping the value of each of the seven LSBs (e.g., flipping a value of 0 to 1, and a value of 1 to 0; fig. 2C, col. 5, lines 53-55, once the modified ECC bits 208 are generated, the data bits 102a and the modified ECC bits 208 are concatenated to form the write data 126, as illustrated in FIG. 2C).

Claim 3 is anticipated by Metuki (US 9391638 B1).
Metuki teaches that a summation of the X data bits and the Z parity bits equals Y bits, and Y bits stored in relation to the received data indicate whether the received data is poison data (fig. 2C, col. 5, lines 53-55, once the modified ECC bits 208 are generated, the data bits 102a and the modified ECC bits 208 are concatenated to form the write data 126, as illustrated in FIG. 2C; col. 5, lines 60-62, the write data 126 comprises 72 bits—(i) 64 bits from of the data bits 102a 
and (ii) eight bits from either the modified ECC bits 208; col. 8, lines 52-56, modifying an ECC bit comprises flipping a value of the ECC bit. Thus, modifying the ECC bits comprises intentionally introducing errors in the ECC bits, to preserve the information about the data 102 being corrupted).

Claim 4 is anticipated by Metuki (US 9391638 B1).
Metuki teaches that a quantity of bits of the parity data and a quantity of bits of the modified parity data are equal (fig. 2B, col. 8, lines 45-49, an ECC modification module (e.g., the ECC modification module 124 of FIG. 1) modifies the ECC bits to generate modified ECC bits (e.g., the modified ECC bits 208 of FIG. 2B). In an example, seven bits of the eight ECC bits are modified).

Claim 7 is anticipated by Metuki (US 9391638 B1).
Metuki teaches that the second set of bits indicate whether the data has been corrupted (col. 8, lines 20-25, the data includes data bits (e.g., data bits 102a) and a tag (e.g., the error flag 102b), as illustrated in FIG. 2A. In an example, the data bits included in the data comprises 64 data bits. In an embodiment, a value of 1 for the error flag provides an indication that one or more of the data bits are corrupted).

Claim 8 is anticipated by Metuki (US 9391638 B1).
Metuki teaches generating the modified parity data comprises performing a number of logical operations on the second set of at least one bit and the parity data resulting in the modified parity data (fig. 2B, col. 5, lines 15-20, the ECC module 108a further comprises an ECC modification module 124 configured to selectively modify one or more of the ECC bits 204 generated by the ECC generation module 120. The ECC modification module 124 modifies the ECC bits 204 corresponding to the data bits 102a if the error flag 102b indicates that the data bits 102a of the data 102 are corrupted; col. 5, lines 41-48,
the ECC modification module 124 modifies N bits in the ECC bits 204 (e.g., where N is an integer and is equal to, for example, seven in FIG. 2B) by, for example, flipping each of the N bits. For example, in FIG. 2B, the ECC modification module 124 modifies the seven least significant bits (LSBs) in the ECC bits 204 to generate the modified ECC bits 208 by, for example, flipping the value of each of the seven LSBs (e.g., flipping a value of 0 to 1, and a value of 1 to 0).

Claim 9 is anticipated by Metuki (US 9391638 B1).
Metuki teaches that determining the first set of bits is not corrupted based on the second set of at least one bit being a particular data value (col. 8, lines 25-27, a value of “0” for the error flag provides an indication that data bits are not corrupted).

Claim 10 is anticipated by Metuki (US 9391638 B1).
Metuki teaches that determining the first set of bits is corrupted based on the second set of at least one bit being a particular data value (col. 8, lines 24-25, a value of “1” for the error flag provides an indication that the data bits are corrupted).

Claims 12, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metuki (US 9391638 B1).

As per claim 12, Metuki teaches a method, comprising: receiving, from a controller at logic of a memory device, modified parity data, wherein the modified parity data is generated by combining a first set of bits comprising data and parity data associated with the first set of bits (col. 8, lines 63-67, the data bits and the modified ECC bits are read from the memory (e.g., by an appropriate read module included in the memory controller), the data bits and the modified ECC bits are read as read data from the memory; col. 8, lines 57-58, the data bits and the modified ECC bits are written in the memory);
decoding, at a decoder of the memory device, the received modified parity data resulting in a second set of at least one bit, wherein the second set of at least one bit indicates whether the first set of bits is corrupted; and sending the second set of at least one bit to an external device (col. 9, lines 8-11, an ECC decoding operation is performed (by the ECC decoding module) for the data bits in the read data using the modified ECC bits and errors in the data bits are detected; col. 9, lines 16-20, based on detecting the error, an error flag indicating that one or more of the data bits are erroneous, the error flag is transmitted to an appropriate destination).

Claim 13 is anticipated by Metuki (US 9391638 B1).
Metuki teaches generating the modified parity data by combining the first set of bits and the parity data via an error correction code (ECC) encoder (fig. 2B, col. 8, lines 30-32, an ECC generation module (e.g., the ECC generation module 120 of FIG. 1) generates ECC bits (e.g., ECC bits 204) corresponding to the data bits of the received data; fig. 1, fig. 2B,  col. 8, lines 45-48, an ECC modification module (e.g., the ECC modification module 124 of FIG. 1) modifies the ECC bits to generate modified ECC bits (e.g., the modified ECC bits 208 of FIG. 2B).

Claim 15 is anticipated by Metuki (US 9391638 B1).
Metuki teaches determining whether the first set of bits is corrupted based on the second set of at least one bit (col. 8, lines 24-25, a value of “1” for the error flag provides an indication that data bits are corrupted).

Claims 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metuki (US 9391638 B1).

As per claim 20, Metuki teaches an apparatus, comprising: a controller at logic of a memory device (col. 1, lines 48-51, a system comprising a memory; and a memory controller coupled to the memory); an encoder in communication with the controller (col. 2, lines 32-33, the memory controller, error correction code (ECC) module) and configured to: receive a first set of bits comprising data and a second set of at least one bit indicating whether the first set of bits is poison data (fig. 1, fig. 2A, fig. 3, col. 8, lines 18-29, at 304, data (e.g., data 102) to be stored in a memory (e.g., memory 128) is received (e.g., by the data reception module 112 of FIG. 1). The data includes data bits (e.g., data bits 102a) and a tag (e.g., the error flag 102b), as illustrated in FIG. 2A. In an example, the data bits included in the data comprises 64 data bits. In an embodiment, a value of 1 for the error flag provides an indication that one or more of the data bits are corrupted. A value of 0 for the error flag provides any indication that data bits are not corrupted, in an embodiment. Alternatively, any other suitable single bit or multi-bit code may be employed to indicate the presence or absence of corrupted data bits);
and combine the first set of bits and the second set of at least one bit into a modified parity value; and wherein the controller is configured to cause writing of the modified parity value and the received first set of bits in a memory array of the memory device.

(fig. 1, fig. 2B, col. 2, lines 60-61, the ECC module generates ECC bits corresponding to the data bits of the received data; col. 8, lines 45-58, an ECC modification module (e.g., the ECC modification module 124 of FIG. 1) modifies the ECC bits to generate modified ECC bits (e.g., the modified ECC bits 208 of FIG. 2B). In an example, seven bits of the eight ECC bits are modified. Modifying an ECC bit comprises flipping a value of the ECC bit. Thus, modifying the ECC bits comprises intentionally introducing errors in the ECC bits, to preserve the information about the data 102 being corrupted, the data bits and the modified ECC bits are written in the memory).

Claim 21 is anticipated by Metuki (US 9391638 B1).
Metuki teaches a decoder of the memory device in communication with the controller and coupled to the memory array (fig. 1, col. 2, lines 32-33, the memory controller comprises an error correction code (ECC) module 108b; col. 3, lines 7-10, the ECC module 108b reads from the memory read data, which corresponds to the write data that was written to the memory, the ECC module 108b decodes the ECC bits of the read data) wherein logic of the decoder is configured to: receive the first set of bits and the modified parity data; and determine a subsequent second set of at least one bit from the modified parity data (col. 9, lines 8-11, an ECC decoding operation is performed (by the ECC decoding module) for the data bits in the read data using the modified ECC bits and errors in the data bits are detected; col. 9, lines 16-20, based on detecting the error, an error flag indicating that one or more of the data bits are erroneous).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Metuki (US 9391638 B1) as applied to claim 1 above, and further in view of Tu et al. (US 20110055659 A1).

As per claim 5, Metuki substantially teaches the claimed invention described in claim 1 (as rejected above).
Metuki teaches reading the written modified parity data and the first set of bits from the array (col. 8, lines 63-64, the data bits and the modified ECC bits are read from the memory); generating, via a decoder of the memory device, the second set of data; and providing the second set of data and the first set of bits to an external device (col. 9, lines 8-11, an ECC decoding operation is performed (by the ECC decoding module) for the data bits in the read data using the modified ECC bits and errors in the data bits are detected; col. 9, lines 16-20, based on detecting the error, data 140 is generated by concatenating (i) the data bits read from the memory and (ii) an error flag indicating that one or more of the accompanying data bits are erroneous. The data 140 is then transmitted to an appropriate destination).
However Metuki does not explicitly teach providing the data to a host.
Tu et al. in an analogous art teach providing the data to a host (para. 20, the decoded data read by the host).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Metuki the ability to provide the data to a host as taught by Tu et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity for the host to receive the decoded data to Metuki’s memory device.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Metuki (US 9391638 B1) as applied to claim 1 above, and further in view of Siva et al. (US 11388268 B1).

As per claim 6, Metuki substantially teaches the claimed invention described in claim 1 (as rejected above).
Metuki teaches that the first set of bits and the second set of bits are received via an interface (col. 8, lines 18-22, the data to be stored in a memory is received by the data reception module, the data includes data bits 102a and a tag (the error flag 102b) as illustrated in Fig. 2A).
However Metuki does not explicitly teach communicating using a Compute Express Link (CXL) protocol.
Siva et al. in an analogous art teach communicating using a Compute Express Link (CXL) protocol (col. 4, lines 51-53, the compute express link (CXL) standard is suitable for very high speed and high bandwidth communication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Metuki the ability for communicating using a Compute Express Link (CXL) protocol as taught by Siva et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to maintain memory coherency between the CPU memory space and memory on attached devices enabling resource sharing for higher performance to Metuki’s memory device.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Metuki (US 9391638 B1) as applied to claim 1 above, and further in view of Cideciyan et al. (US 20070044007 A1).

As per claim 11, Metuki substantially teaches the claimed invention described in claim 1 (as rejected above).
However Metuki does not explicitly teach generating the parity data comprises generating an extended shortened Hamming code.
Cideciyan et al. in an analogous art teach generating the parity data comprises generating an extended shortened Hamming code (para. 53, extended shortened Hamming code).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Metuki the ability for generating the parity data comprises generating an extended shortened Hamming code as taught by Cideciyan et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide single error correction and double error detection to Metuki’s memory device.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Metuki (US 9391638 B1) as applied to claim 12 above, and further in view of Tu et al. (US 20110055659 A1).

As per claim 14, Metuki substantially teaches the claimed invention described in claim 12 (as rejected above).
Metuki teaches receiving the first set of bits and the second set of at least one bit (col. 8, lines 18-22, the data is received, the data includes data bits and a tag (the error flag).
However Metuki does not explicitly teach receiving data from the host 
Tu et al. in an analogous art teach receiving data from the host (para. 20, the data provided from the host).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Metuki the ability for receiving data from the host as taught by Tu et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to write the data to the memory to Metuki’s memory device.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Metuki (US 9391638 B1) as applied to claim 12 above, and further in view of Ish-Shalom et al. (US 20170111061 A1).

As per claim 16, Metuki substantially teaches the claimed invention described in claim 12 (as rejected above).
However Metuki does not explicitly teach that the decoding comprises determining whether a syndrome of the modified parity data includes a pattern that indicates the first set of bits is poison data.
Ish-Shalom et al. in an analogous art teach that the decoding comprises determining whether a syndrome of the modified parity data includes a pattern that indicates the first set of bits is poison data (para. 42, parity and syndrome deciding whether code word contains an error).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Metuki the ability that the decoding comprises determining whether a syndrome of the modified parity data includes a pattern that indicates the first set of bits is poison data as taught by Ish-Shalom et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to determine whether the data is corrupted to Metuki’s memory device.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Metuki (US 9391638 B1) as applied to claim 12 above, and further in view of Au Yeung et al. (US 20130336430 A1).

As per claim 17, Metuki substantially teaches the claimed invention described in claim 12 (as rejected above).
However Metuki does not explicitly teach that the modified parity data includes a modified checksum value; and decoding the received modified parity data comprises determining a checksum value from the modified checksum value.
Au Yeung et al. in an analogous art teach that the modified parity data includes a modified checksum value; and decoding the received modified parity data comprises determining a checksum value from the modified checksum value (para. 194, determining a checksum, the parity, decoder).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Metuki the ability that the modified parity data includes a modified checksum value; and decoding the received modified parity data comprises determining a checksum value from the modified checksum value as taught by Au Yeung et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to determining an error in the decoded data to Metuki’s memory device.

As per claim 18, Metuki and Au Yeung et al. teach the additional limitations.
Au Yeung et al. teach determining the checksum value comprises determining a characteristic of the first set of bits (para. 196, accept the bits when the checksum status is acceptable),

As per claim 19, Metuki and Au Yeung et al. teach the additional limitations.
Metuki teaches that the determined characteristic of the first set of bits comprises one of whether the first set of bits is regular data or poison data, or whether the data is correct data or corrupted data (col. 9, lines 19-20, an error flag indicating that one or more of the accompanying data bits are erroneous).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Metuki (US 9391638 B1) as applied to claim 20 above, and further in view of Tu et al. (US 20110055659 A1).

As per claim 22, Metuki substantially teaches the claimed invention described in claim 20 (as rejected above).
Metuki teaches that the controller is configured to send the second set of at least one bit and the first set of bits to an external device (col. 9, lines 16-20, based on detecting the error, data 140 is generated by concatenating (i) the data bits read from the memory and (ii) an error flag indicating that one or more of the accompanying data bits are erroneous, the data 140 is then transmitted to an appropriate destination).
However Metuki does not explicitly teach that the data bits are sent to a host.
Tu et al. in an analogous art teach that the data bits are sent to a host (para. 20, the decoded data read by the host).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Metuki the ability that the data bits are sent to a host as taught by Tu et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity for the host to receive the decoded data to Metuki’s memory device.

Claim 23  is rejected under 35 U.S.C. 103 as being unpatentable over Metuki (US 9391638 B1) and Tu et al. (US 20110055659 A1) as applied to claim 22 above, and further in view of Yano et al. (US 20100169551 A1).

As per claim 23, Metuki and Tu et al. substantially teach the claimed invention described in claim 22 (as rejected above).
Metuki teaches that the controller is configured to send the second set of at least one bit and the first set of bits to an external device (col. 9, lines 16-20, based on detecting the error, data is generated by concatenating (i) the data bits read from the memory and (ii) an error flag indicating that one or more of the accompanying data bits are erroneous. The data is then transmitted to an appropriate destination).
However Metuki and Tu et al. do not explicitly teach that the data is sent to the host in response to the host requesting retrieval of the first set of bits from the memory array.
Yano et al. in an analogous art teach that the data is sent to the host in response to the host requesting retrieval of the first set of bits from the memory array (para. 80, in response to a read request from the host, read data from the memory is transferred to the host).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Metuki and Tu et al. the ability that the data is sent to the host in response to the host requesting retrieval of the first set of bits from the memory array as taught by Yano et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide read data to the host from the memory to Metuki’s and Tu et al.’s memory device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111     
                                                                                                                                                                                                   /CYNTHIA BRITT/Primary Examiner, Art Unit 2111